Order entered September 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00370-CV

                GENA MARCELLA MERCADANTE, ET AL., Appellants

                                               V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-15882

                                           ORDER
       On September 15, 2014, appellants filed an “Incomplete Appellants’ Brief.” In the brief,

appellants state that they had just discovered that the court reporter filed the record from only

one of the nine hearings for which a record was requested. Appellants discussed the matter with

the court reporter. On September 16, 2014, the court reporter filed a nine-volume supplemental

reporter’s record. It now appears the record is complete. Accordingly, on the Court’s own

motion, we ORDER appellants to file their brief on or before OCTOBER 20, 2014.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE